ATTORNEY GRIEVANCE COMMISSION                                  IN THE
OF MARYLAND                                            •       COURT OF APPEALS
                                                       •       OF MARYLAND
       Petitioner
                                                       •       Misc gocket AG
v.                                                     •       No. 1-1
                                                       •       September Term, 2016
WOO-MN KIM

               Respondent
                    ***********************************************


                                               ORDER

        Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736 and Respondent's acknowledgement therein that sufficient evidence

exists to sustain allegations that he committed professional misconduct in violation of Rules

1.15(a) and 8.4(b), (c) & (d) of the Maryland Lawyers' Rules of Professional Conduct in effect at

the time of the misconduct, it is this 16th day of          sentember           ,2016,

        ORDERED, that Woo-Jin Kim, Respondent, is hereby disbarred by consent from the

 practice of law in this State, effective immediately; and it is further

         ORDERED, that the Clerk of this Court shall strike the name of Woo-Jin Kim from the

 register of attorneys in this Court, notify Respondent of the filing of this order in accordance

 with Maryland Rule 19-742(a)(1), and comply with the notice provisions set forth in Maryland

 Rule 19-761(b).




                                                           /s/ Clayton Greene Jr.
                                                           Senior Judge